DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Amendment 
1- The amendment filed on 10/03/2022 has been entered and fully considered. Claims 4-11 remain pending in the application, where independent claim 4 has been amended. New claim 12 has been added.

Response to Arguments
2- Examiner has considered applicants’ proposed amendments and acknowledges they moot/overcome the claim interpretation and the 35 USC 112 rejection of the pending claims, as set forth in the non-final office action mailed on 6/06/2022. The above interpretations/rejections are therefore withdrawn.

3- Applicants’ amendments and their corresponding arguments with respect to the rejections of the pending claims under 35 USC §103 have been fully considered but are found not persuasive to overcome the prior art used in the previous office action, despite the fact that the amendments have changed the scope of the invention and overcome the rejection as written in the previous office action, by amending claim 4 so that “a surface thermometer configured to detect surface temperature of the object”, and “a dew point meter configured to detect dew point temperature of an ambient environment of the object…”.
4- Therefore, the amendments necessitated, upon further consideration, new grounds of rejection using additional/different teachings from the same references used in the previous office action. The new limitations are addressed in the rejections here under in more details.

Claim Rejections - 35 USC § 103

5- The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.




The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
6- Claims 4-12 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Burns et al. (PGPUB No. 2009/0039170), in view of Harada (JP 2004066927), both used in the previous office action.

In addition, the functional recitation in the claims (e.g. "configured to" or "adapted to" or the like) that does not limit a claim limitation to a particular structure does not limit the scope of the claim. It has been held that the recitation that an element is "adapted to", "configured to", "designed to", or "operable to" perform a function is not a positive limitation but only requires the ability to so perform and may not constitute a limitation in a patentable sense. In re Hutchinson, 69 USPQ 139. (See MPEP 2111.04); see also In In re Giannelli, 739 F.3d 1375, 1378, 109 USPQ2d 1333, 1336 (Fed. Cir. 2014).
Also, it should be noted that it has been held that a recitation with respect to the manner in which a claimed device is intended to be employed does not differentiate the claimed device from a prior art apparatus satisfying the claimed structural limitations Ex-parte Masham 2 USPQ2d 1647 1987).
The claimed system in the instant application is capable of performing the claimed functionality, as is the prior art used in the present office action. The Examiner notes that where the patent office has reason to believe that a functional limitation asserted to be critical for establishing novelty in the claimed subject matter may, in fact, be an inherent characteristic of the prior art, it possesses the authority to require the applicant to prove that the subject matter shown to be in the prior art does not possess the characteristic relied on. In re Swinehart and sfiligoj, 169 USPQ 226 (C.C.P.A. 1971).

As to amended claims 4-5, 8-9 Burns teaches a defogging device (Figs. 1-8 and Abstract) comprising: a first sensor configured to measure a temperature of an object and (claim 5) comprising only one temperature sensor as the temperature sensor (¶ 25-31; using one sensor 20 for indirectly measure a surface of windshield 16); a temperature sensor configured to measure temperature of an ambient environment of the object and a humidity sensor configured to measure humidity of the ambient environment of the object (¶ 26-32; temperature and humidity sensor 22);DB1/ 113055487.1Attorney Docket 100116-5144 Page 6 a surface thermometer configured to detect surface temperature of the object on a basis of the temperature output of the first sensor and the temperature measured by the temperature sensor; a dew point meter configured to detect dew point temperature of an ambient environment of the object on a basis of the temperature measured by the temperature sensor and the humidity measured by the humidity sensor (including the sensors 20/22; since nothing in the claims points to the temperature measurement being performed directly from the object, Burns’ measurement of the windshield/environment temperatures and the associated dew point temperature via sensors 20/22 still reads on these limitations); and a controller configured to perform control for preventing fogging or dew condensation of the object in accordance with a comparison result between the surface temperature detected by the surface thermometer and the dew point temperature detected by the dew point meter; (amended claim 8) wherein the controller includes an air conditioning device configured to supply adjusted air to the object or to the ambient environment of the object and (amended claim 9, new claim 12) wherein the defogging device is a defroster or an air conditioner in a vehicle, and the object is a windshield glass of the vehicle; (claim 12) wherein the defogging device is a defroster or an air conditioner (the HVAC system of the vehicle uses both measurements and their comparisons (¶ 38, 52), to defog the windshield; ¶ 20-37, 42-54), the temperature sensor is common between the surface temperature thermometer and the dew point meter (¶ 8-9, 26-27 for ex.).  
Burns does teach expressly the first sensor being an infrared sensor measuring an amount of infrared light emitted from the object to estimate its temperature.
However, and in a similar field of endeavor, Harada teaches a defogger system for vehicles (Abstract and Figs. 1-6) where the temperature of the windshield is measured using an IR measuring device measuring the IR emission from the windshield (Abstract, ¶ 7, 36-44 for ex.; sensor 71. In addition to measuring the temperature of the interior of the vehicle and its seats, ¶ 41, in particular, points that the IR sensor measures detects the absolute temperature of the sensor itself, which is in contact with windshield 100 and in thermal equilibrium therewith) in addition to a solar radiation sensor 73, to measure among others the temperature of the interior of the vehicle and of the IR sensor 71.
Therefore, it would have been obvious to one with ordinary skills in the art before the effective filing date of the instant application to use the apparatus of in view of Harada’s suggestions so that the first sensor being an infrared sensor measuring an amount of infrared light emitted from the object to estimate its temperature, with the advantage of effectively optimizing the HVAC defogging of the vehicle windows.

As to claims 6-7, 11,  the combination of Burns and Harada teaches the defogging device according to claim 4.
Moreover, Burns suggests wherein the temperature sensor is provided in contact with or close to the infrared sensor; (claim 7)  wherein the humidity sensor is provided in contact with or close to the infrared sensor; (claim 11) wherein the infrared sensor, the temperature sensor, and the humidity sensor are integrated together (¶ 8-9, 26-27 for ex.; sensors integrated).  

As to claim 10, the combination of Burns and Harada teaches the defogging device according to claim 4.
Burns does not teach expressly wherein the infrared sensor, the temperature sensor, and the humidity sensor are fixed to a rear-view mirror provided in a vehicle cabin of the vehicle.
However, Burns suggests disposing the sensors anywhere insider the vehicle, and more precisely on the dashboard (¶ 27-28). Moreover, Harada teaches disposing at least the IR sensor in the high position of the windshield (Fig. 3, ¶ 39 for ex.). This would suggest to one with ordinary skill in the art to provide the sensors fixed on the a rear view mirror, because of its proximity to the windshield, and in a position that minimizes the obstruction to/or that does not hinder the clear view of the road/traffic through the windshield.
Therefore, it would have been obvious to one with ordinary skills in the art before the effective filing date of the instant application to use the apparatus of in view of Harada’s suggestions so that the infrared sensor, the temperature sensor, and the humidity sensor are fixed to a rear-view mirror provided in a vehicle cabin of the vehicle, with the advantage of effectively measuring the TP parameters inside the vehicle without obstructing the view of the driver/passenger, and also with the advantage of optimizing the HVAC defogging of the vehicle windows based on measurements collected near thereof.


Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

The examiner has pointed out particular references contained in the prior art of record in the body of this action for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. Applicant should consider the entire prior art as applicable as to the limitations of the claims. It is respectfully requested from the applicant, in preparing the response, to consider fully the entire references as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.


A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMED AMARA whose telephone number is (571)272-7847.  The examiner can normally be reached on Monday-Friday: 9:00-17:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tarifur Chowdhury can be reached on (571)272-2287.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Mohamed K AMARA/
Primary Examiner, Art Unit 2886